DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination filed on April 21, 2021, and the Amendment filed on April 21, 2021 are acknowledged.
Claims 1 and 4-19 are pending, and are being examined on the merits. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed on April 21, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the specification or claims:

Objection to Specification – hyperlink 
Objection to claim 10
Rejection of claims 1, 8-9, 11-15 and 19 under 35 USC § 101 
Rejection of claims 1 and 4-19 under 35 USC § 112(b), indefiniteness

Rejection of claims 1, 8-9 and 11 under 35 USC § 102(a)(1) over Faye 
Applicant argues that the rejections should be withdrawn as Faye does not teach the 
“23 consecutive nucleotides of ON B” limitation of currently amended claim 1 (Remarks, pp. 15-16).
	The Examiner agrees that Faye does not provide an anticipatory disclosure for this limitation, and, consequently, the above rejections are withdrawn. 

Rejection of claims 12-13 under 35 USC § 103 over Faye; Rejection of claims 4-7 under 35 USC § 103 over Faye in view of GenBank Accession No. AY632535 and Lowe; Rejection of claims 14-15 under 35 USC § 103 over Faye in view of Ching and GenBank Accession No. KF383114.1
	However, Applicant additionally argues that amending the claims to require the full-length ON B also obviates the 35 USC § 103 rejections. Specifically, Applicant argues that Faye teaches a highly conserved region of 102 nucleotides and that the primers used in Faye are directed to this highly conserved region. However, the instant ON B reverse primer is shifted 5 nucleotides outside of the Faye 102 nucleotide highly conserved region (Remarks, p. 16). Further, Applicant argues that nothing in Faye suggests that shifting the ON B primer outside 
	The Examiner does not agree for the reasons discussed below in conjunction with the 35 USC § 103 rejection of claim 1. In addition, regarding the argument that nothing in Faye suggests that the instant primer would result in an improvement, the Examiner notes that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. MPEP 2144 IV.
	Further, Applicant argues that Fig. 3A of the instant invention demonstrates unexpected results. Specifically, Applicant argues that primer set San 0, which is directed to the primer pair of ON A and ON B, yields significantly better results than the primer sets used in Faye, thus providing a showing of unexpected results (Remarks, pp. 16-17).
	The Examiner disagrees. Both instant Fig. 3A and the method taught in Faye are directed to real-time PCR. In contrast, instant claim 1 merely requires an amplification reaction, but does not expressly or implicitly limit that amplification reaction to a real-time PCR reaction. Therefore, at a minimum, the results shown in instant Fig. 3A are not commensurate in scope with the claimed subject matter, in particular, of claim 1. In addition, regarding claim 11, instant Fig. 3A indicates that the data describes the “[p]erformances of different primer sets”, including San 0, and Faye. However, it does not describe which probes were used with either of these primer sets. Further, claim 11 does not require the use of any particular probe. Thus, it is not possible to determine from this information alone whether the results shown in Fig. 3A are commensurate in scope with the subject matter of claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites one or more probes comprising oligonucleotide sequences. Claim 15 
depends from claim 14, which also recites one or more oligonucleotide probes. However, claim 14 additionally requires that at least one of the probes comprises a locked nucleic acid (LNA). Claim 15, however, does not explicitly require LNA oligonucleotides. Therefore, it is not clear if Applicant intends for the claim 15 probes to also contain LNA oligonucleotides, as required in claim 14, or if the claim 15 probes are intended to be directed to only naturally occurring oligonucleotides.
	Claim 19 depends from claim 15 and consequently incorporates the indefiniteness issues of claim 15.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

As noted above, the claim 15 limitation directed to one or more oligonucleotide probes 
is unclear regarding whether those probes require LNA nucleotides. To the extent that they do not require LNA nucleotides, claim 15 does not further limit claim 14, from which it depends, and consequently is in improper dependent form. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Faye1 (Quantitative real-time PCR detection of Zika virus and evaluation with field-caught Mosquitoes, Virology Journal, 10(311): 1-8, 2013) in view of GenBank Accession No. KF383114.12 (November 23, 2010) and Lowe3 (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761, 1990).


Regarding independent claim 1, Faye teaches … 
A method of determining whether a sample comprises ZIKA virus (ZIKV) nucleic acid, the method comprising: performing an amplification reaction with said sample in the presence of a … a first oligonucleotide set (p. 5, left col., para. 2: “mosquitoes samples were collected during routine surveillance”; p. 2, right col., para. 3: “the NS5 sequences of ZIKV were chosen as target for the primers … the primers … are shown in Table 3”; p. 4, right col. para. 2: “RNA was amplified by real-time PCR”);
wherein: the first oligonucleotide set comprises: an oligonucleotide ON A with a consecutive stretch of 25 nucleotides of AARTACACATACCARAACAAAGTGGT (FP_ZIKA_SanO-F) (SEQ ID NO: 1) or a consecutive stretch of at least 23 nucleotides of TACACATACCARAACAAAGTGGT (FP_ZIKV_SanO.alt-F) (SEQ ID NO: 2) (Table 3, forward primer is identical to SEQ ID NO: 1; Table 3, forward primer comprises SEQ ID NO: 2 and an additional 3 nucleotides);
and an oligonucleotide ON B with a consecutive stretch of 18 nucleotides of ACTTGTCCRCTCCCYCTYTGGTC (RP_ZIKA_SanO-R) (SEQ ID NO: 3) (Table 3, reverse primer comprises 18 consecutive nucleotides of SEQ ID NO: 3 and an additional 3 nucleotides on the 3’ end);
wherein: R = A or G; and Y = C or T (Table 3);


Further, regarding the ON B limitation requiring a consecutive stretch of 23 nucleotides of SEQ ID NO: 3, as noted above, Faye teaches a reverse primer that comprises 18 consecutive nucleotides of SEQ ID NO: 3 and an additional 3 nucleotides on the 3’ end, while instant SEQ ID NO: 3 comprises an additional 5 nucleotides on the 5’ end of the primer followed by 18 nucleotides of the Faye reverse primer. Therefore, Faye teaches a primer that has been shifted several nucleotides from the position of SEQ ID NO: 3. Faye also notes that they completed an alignment of the NS5 gene sequence of 14 ZIKV strains and identified a highly conserved region of 102 nucleotides, and that this region is also highly divergent from other flaviviruses. Faye then designed primer and probe sequences directed to this highly conserved region (p. 5, right col., para. 2). As SEQ ID NO: 3 is shifted slightly compared to the Faye reverse primer, the 5 additional nucleotides that are in SEQ ID NO: 3 that extend beyond the end of the Faye primer are outside of the conserved in the ZIKV NS5 genome, as can be seen in GenBank Accession No. KF383114.1, which is one of the sequences that Faye used to create the alignment. Specifically, the Faye reverse primer is the reverse complementary sequence to nucleotides 346-366, while SEQ ID NO: 3 is the reverse complementary sequence to nucleotides 349-371. The 5’ non-overlapping nucleotides in SEQ ID NO: 3 are identical to the reverse complementary sequence of nucleotides 367-371 in GenBank Accession No. KF383114.1. Therefore, the primer pair of instant SEQ ID NOs: 1 and 3 generate a 107 nucleotide amplicon, which incorporates the entire 

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the primers of Faye to include an additional 5 nucleotides on the 5’ end of the reverse primer. Faye identifies a 102 nucleotide conserved sequence as being highly useful for distinguishing Zika virus from other related viruses with similar or identical clinical presentations. Faye further teaches a real-time PCR assay directed to detecting a 102 nucleotide amplicon corresponding to this conserved sequence. Primer design is known in the art, as taught by Lowe, and the ordinary artisan would have been able to design any number of primer pairs to amplify and detect this 102 nucleotide conserved region. The ordinary artisan would have been motivated to extend the 5’ or 3’ ends of the primers in order to add flanking regions to the amplicons that can be used for downstream processing, such as cloning. The ordinary artisan would have had an expectation of success as such manipulations are well-known in the art.

Regarding claim 8, which depends from claim 1, Faye additionally teaches …
wherein: ON A comprises AARTACACATACCARAACAAAGTGGT (SEQ ID NO:1) or TACACATACCARAACAAAGTGGT (SEQ ID NO:2) (Table 3, forward primer is identical to SEQ ID NO: 1; Table 3, forward primer comprises SEQ ID NO: 2 and an additional 3 nucleotides).
Faye additionally suggests wherein ON B comprises ACTTGTCCRCTCCCYCTYTGGTC (SEQ ID NO: 3), for the same reasons as discussed above in conjunction with the claim 1 rejection.

Regarding claim 9, which depends from claim 1, Faye additionally teaches …
wherein determining whether the sample comprises an amplification product comprises incubating the amplified sample with one or more ZIKV specific probes that are specific for the amplification product of an amplification with the first oligonucleotide set (p. 2, right col., para. 3: “the NS5 sequences of ZIKV were chosen as target for the primers … a stretch of nucleotides conserved in the strains was identified and the primers and a short LNA probe sequence … was designed … the probe contained the fluorescent reporter dye … and quencher dye … the primers and probe sequences … are shown in Table 3”; p. 4, right col. para. 2: “RNA was amplified by real-time PCR”).

Regarding claim 11, which depends from claim 9, Faye additionally teaches …
wherein the step of determining whether the sample comprises an amplification product comprises monitoring amplification of the amplification product during the amplification process (real- time) (p. 2, right col., para. 3: “the NS5 sequences of ZIKV were chosen as target for the primers … a stretch of nucleotides conserved in the strains was identified and the primers and a short LNA probe sequence … was designed … the probe contained the fluorescent reporter dye … and quencher dye … the primers and probe sequences … are shown in Table 3”; p. 4, right col. para. 2: “RNA was amplified by real-time PCR”).



A kit comprising … a first oligonucleotide set (p. 4, right col., para. 2 through p. 5, left col., para. 1: “The Quantitect One-Step RT-PCR kit … was used with a … reaction mixture under the following mixture: … kit enzyme mixture … Quantitect RT-PCR buffer, … each primer, … probe … DNA RNA free water … and … extracted sample”);
and the first oligonucleotide set, as in claim 1 (see claim 1 above for relevant citations),
and one or more ZIKV specific probes comprising an oligonucleotide with the sequence AAGGTYCTYAGACCAGCTGAA (SEQ ID NO: 8) (Table 3, probe comprises 15 consecutive nucleotides of SEQ ID NO: 8 and an additional nucleotide on the 3’ end). Therefore, Faye teaches a probe that is slightly smaller than SEQ ID NO: 8. Faye also notes that they completed an alignment of the NS5 gene sequence of 14 ZIKV strains and identified a highly conserved region of 102 nucleotides, and that this region is also highly divergent from other flaviviruses. Faye then designed primer and probe sequences directed to this highly conserved region (p. 5, right col., para. 2). While SEQ ID NO: 8 is slightly larger compared to the Faye probe, the additional nucleotides that are in SEQ ID NO: 8 that extend beyond the end of the Faye probe are conserved in the ZIKV NS5 genome, as can be seen in GenBank Accession No. KF383114.1, which is one of the sequences that Faye used to create the alignment. Specifically, the Faye probe corresponds to nucleotides 298-313, while SEQ ID NO: 8 corresponds to nucleotides 292-312. The non-overlapping nucleotides in SEQ ID NO: 8 are identical to nucleotides 292-297 in GenBank Accession No. KF383114.1, which are conserved in ZIKV. Primer design is well known in the art. One of ordinary skill in the art would be able to engage in routine optimization of the Faye probe by shifting its position relative to the target sequence to include additional 

Faye additionally teaches …
wherein: Y = C or T (Table 3);
and wherein at least one of the one or more ZIKV specific probes comprises a locked nucleic acid (p. 2, right col., para. 3: “a short [locked nucleic acid] probe”).


	Regarding claim 13, which depends from claim 12, Faye additionally suggests …
further comprising one or more ZIKV specific probes that are specific for the amplification product of an amplification with the first oligonucleotide set (p. 2, right col., para. 3: “the NS5 sequences of ZIKV were chosen as target for the primers … a stretch of nucleotides conserved in the strains was identified and the primers and a short LNA probe sequence … was designed … the probe contained the fluorescent reporter dye … and quencher dye … the primers and probe sequences … are shown in Table 3”; p. 4, right col. para. 2: “RNA was amplified by real-time PCR”).

Regarding claims 12 and 13, it is not clear if Faye teaches the use of a kit including the oligonucleotides of Table 3, or if Faye designed their own primers and probe and used the amplification reagents from the kit. Nevertheless, Faye at a minimum suggests assembling primers and probes into a kit, and, further one of ordinary skill in the art knows that it is useful prima facie obvious to assemble the Faye target-specific oligonucleotides into a kit. One of ordinary skill in the art would have been motivated to do so to improve the efficiency and throughput of the testing process.


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Faye4 (Quantitative real-time PCR detection of Zika virus and evaluation with field-caught Mosquitoes, Virology Journal, 10(311): 1-8, 2013) in view of GenBank Accession No. KF383114.1 (November 23, 2010) and Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761, 1990) as applied to claim 1 above, and further in view of GenBank Accession No. AY6325355 (November 23, 2010).

Regarding claim 4, which depends from claim 1, Faye does not teach …
wherein ON C comprises a consecutive stretch of at least 20 nucleotides of TGGTGTGGAAYAGRGTGTGGAT (SEQ ID NO:4).
However, GenBank Accession No. AY632535 and Lowe suggest this limitation. The GenBank Accession No. teaches the complete genome of Zika virus. Lowe teaches that computer software can be used to “scan[] nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primer to direct efficient DNA amplification by the [PCR]” 

Regarding claim 5, which depends from claim 1, Faye does not teach …
wherein ON D comprises a consecutive stretch of at least 20 nucleotides of GTAYTTYTCTTCATCACCTATG (SEQ ID NO:5).
However, GenBank Accession No. AY632535 and Lowe suggest this limitation. The GenBank Accession No. teaches the complete genome of Zika virus. Lowe teaches that computer software can be used to “scan[] nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primer to direct efficient DNA amplification by the [PCR]” (abstract). Therefore, one of ordinary skill in the art would have known to use commercially available software to develop primers and to engage in routine optimization to arrive at a consecutive stretch of at least 20 nucleotides of a sequence encompassed by SEQ ID NO: 5.


	Regarding claim 6, which depends from claim 1, Faye does not teach …
wherein ON E comprises a consecutive stretch of at least 20 nucleotides of GTTGTGGATGGAATAGTGGT (SEQ ID NO:6).
However, GenBank Accession No. AY632535 and Lowe suggest this limitation. The GenBank Accession No. teaches the complete genome of Zika virus. Lowe teaches that computer software can be used to “scan[] nucleic acid sequences to select all possible pairs of 


	Regarding claim 7, which depends from claim 1, Faye does not teach …
wherein ON F comprises a consecutive stretch of at least 19 nucleotides of AGTARCACYTGTCCCATCT (SEQ ID NO:7).
However, GenBank Accession No. AY632535 and Lowe suggest this limitation. The GenBank Accession No. teaches the complete genome of Zika virus. Lowe teaches that computer software can be used to “scan[] nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primer to direct efficient DNA amplification by the [PCR]” (abstract). Therefore, one of ordinary skill in the art would have known to use commercially available software to develop primers and to engage in routine optimization to arrive at a consecutive stretch of at least 19 nucleotides of a sequence encompassed by SEQ ID NO: 7.

Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faye6 (Quantitative real-time PCR detection of Zika virus and evaluation with field-caught Mosquitoes, Virology Journal, 10(311): 1-8, 2013) in view of GenBank Accession No. KF383114.1 (November 23, 2010), Lowe (A computer program for selection of oligonucleotide primers for Nucleic Acids Research, 18(7): 1757-1761, 1990) and Ching (US Patent No. 9,248,422).

	Regarding independent claim 14, Faye teaches … 
a first oligonucleotide set, as in claim 1 (see claim 1 above for relevant citations),
and one or more ZIKV specific probes, as in claim 12 (see claim 12 above for relevant citations).

Faye does not teach …
An apparatus arranged for performing an amplification of Zika virus nucleic acid comprising a biological sample to be tested for the presence of Zika virus nucleic acid, and one or more containers.
However, Ching teaches this limitation (col. 2, ll. 45-46: “cartridges and instruments for performing sample isolation and downstream reactions are described”; col. 2, ll. 53-57: “the reaction vial … defines a reaction volume, which is in fluid communication with the transfer port … configured to transfer a sample from an isolation chamber … to the reaction chamber”; col. 10, ll. 13-14: “the sample … can be any biological sample”).

	Regarding claim 15, which depends from claim 14, Faye suggests …
comprising one or more probe oligonucleotides with AAGGTYCTYAGACCAGCTGAA (SEQ ID NO:8) (Table 3, probe comprises 15 consecutive nucleotides of SEQ ID NO: 8 and an additional nucleotide on the 3’end). Therefore, Faye teaches a probe that is slightly smaller 

Faye additionally teaches …
wherein: Y = C or T (Table 3).

Faye does not teach … 
further comprising: one or more containers.


Regarding claim 18, which depends from claim 14, Faye teaches … 
one or more probe oligonucleotides with AAGGTYCTYAGACCA{G}{C}{T}{G}AA (SEQ ID NO: 8) (Table 3, probe comprises 15 consecutive nucleotides of SEQ ID NO: 8 and an additional nucleotide on the 3’ end). Therefore, Faye teaches a probe that is slightly smaller than SEQ ID NO: 8. Faye also notes that they completed an alignment of the NS5 gene sequence of 14 ZIKV strains and identified a highly conserved region of 102 nucleotides, and that this region is also highly divergent from other flaviviruses. Faye then designed primer and probe sequences directed to this highly conserved region (p. 5, right col., para. 2). While SEQ ID NO: 8 is slightly larger compared to the Faye probe, the additional nucleotides that are in SEQ ID NO: 8 that extend beyond the end of the Faye probe are conserved in the ZIKV NS5 genome, as can be seen in GenBank Accession No. KF383114.1, which is one of the sequences that Faye used to create the alignment. Specifically, the Faye probe corresponds to nucleotides 298-313, while SEQ ID NO: 8 corresponds to nucleotides 292-312. The non-overlapping nucleotides in SEQ ID 

Faye additionally teaches …
wherein: Y = C or T (Table 3);
and wherein at least the nucleotides with parenthesis are locked nucleic acid nucleotides. Specifically, Faye teaches a probe made from locked nucleic acid nucleotides (p. 2, right col., para. 3: “a short [locked nucleic acid] probe”). The instant limitation “at least the nucleotides” can be construed as including a range of up to and including all of the nucleotides in the probe, as taught by Faye.


Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the Zika nucleic acid testing of Faye, and to use the Faye probe, using the Ching apparatus. Faye teaches the need for rapid and early detection of Zika virus (p. 2, para. 2). Ching teaches a high throughput testing device that can be used in point-of-care settings (col. 1, ll. 59-67 through col. 2, ll. 1-3). One of ordinary skill in the art would have been motivated to perform the Faye method of Zika nucleic acid testing, using the Faye PCR 

In view of the foregoing, claims 14-15 are prima facie obvious over Faye in view of Ching.

Allowable Subject Matter

Claims 10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest at least the claim 10 limitation requiring a combination of at least two of the probes enumerated in claim 10.


Conclusion
Claims 1 and 4-19 are pending. Claims 1, 4-9, 11-15 and 18-19 are rejected. Claims 10 and 16-17 contain allowable subject matter. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Faye was cited in the Information Disclosure Statement submitted on December 12, 2018.
        2 GenBank Accession No. KF383114.1 was cited in the PTO-892 Notice of References Cited mailed July 10, 2020.
        3 Lowe was cited in the PTO-892 Notice of References Cited mailed July 10, 2020.
        4 Faye was cited in the Information Disclosure Statement submitted on December 12, 2018.
        5 GenBank Accession No. AY632535 was cited in the PTO-892 Notice of References Cited mailed July 10, 2020.
        
        6 Faye was cited in the Information Disclosure Statement submitted on December 12, 2018.